DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.	The claimed limitation of “the semiconductor channel comprises a blocking layer”, as recited in claims 19 and 28, is unclear because although the specification identify the semiconductor channel 14 as encompassing blocking layer 131, it is unclear as to how a semiconductor channel can comprise dielectric layer (a blocking layer) which is located outside the boundaries of the semiconductor channel.
2.	The claimed limitation of “wherein each composite layer is located between ends of the respective vertical portion of each of the plurality of memory portions along the vertical direction”, as recited in claim 20, is unclear as to the structural relationship between “each composite layer” and the claimed device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (2014/0008714) in view of Kamigaichi (2016/0071871) and Tsutsumi et al. (2016/0163728). 
Regarding claim 16, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 3a, 3b insulated from one another by a gate-to-gate dielectric structure (the entire isolation layers between 3a and 3b), wherein the gate-to-gate dielectric structure comprises at least a composite layer that comprises (i) a sub-layer of silicon oxynitride (7 or 11) between a pair of sub-layers of silicon oxide (see paragraph [0024]) and (ii) an airgap 19 between adjacent conductor layers along a vertical direction perpendicular to a top surface of a substrate; 
a semiconductor channel 1a, 1b extending from a top surface of the stack structure to the substrate, wherein the semiconductor channel comprises:

a source structure 202 at the top surface of the stack structure.Makala et al. do not teach that the source structure extending from the top surface of the stack structure to the substrate.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate9.Kamigaichi, Tsutsumi et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., in Makala et al.’s device, in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate.  In such a case, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors to external connections which are needed to operate the device.

Regarding claim 17, Makala et al. teach in figure 3 and related text the gate-to-gate dielectric structure comprises a gate-to-gate dielectric layer between adjacent conductor layers, the gate-to-gate dielectric layer comprising a pair of composite layers on the adjacent conductor layers and the pair of composite layers each having at least a sub-layer of silicon oxynitride.

Regarding claim 18, Makala et al. teach in figure 3 and related text that the pair of composite layers each comprises a plurality of alternatingly arranged sub-layers of silicon oxide and sub-layers of silicon oxynitride and the gate-to-gate dielectric layer comprises the airgap between the pair of composite layers (see e.g. paragraph [0024].

Regarding claim 19, Makala et al. teach in figure 3 and related text that the plurality of memory portions 9a, 9b each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer 3a, 3b vertically and laterally; and 
along a radial direction from a sidewall of the semiconductor channel to a center of the semiconductor channel, the semiconductor channel 1a, 1b comprises a blocking layer 7a, 7b, the plurality of memory portions 9a, 9b over the blocking layer 7a, 7b, a tunneling layer 11 over the plurality of memory portions, a semiconductor layer 1 over the tunneling layer 11, and a dielectric core 2 over the semiconductor layer.


Regarding claims 21 and 30, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to expose an end of each of the memory portions by the respective airgap, in Makala et al.’s device, in order to reduce the capacitance coupling between neighboring world lines and in order to adjust the insulating characteristics of the gate dielectric according the requirements of the application in hand.

Regarding claim 22, Makala et al. teach in figure 3 and related text that the pair of composite layers cover top and bottom surfaces of the respective conductor layers and each comprises at least a sub- layer of silicon oxide and a sub-layer of silicon oxynitride.

Regarding claim 23, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 3a, 3b insulated from one another by a gate-to-gate dielectric structure (the entire isolation layers between 3a and 3b), comprising a pair of composite layers 7, 11 and an airgap 19 between the pair of composite layers along a vertical direction perpendicular to a top surface of a substrate; 

wherein a total thickness of each of the conductor layers 3a, 3b and the respective pair of composite layers 7, 11 (said total thickness is the horizontal thickness of conductor layers 3a, 3b and the respective pair of composite layers 7, 11, see also figure 5J) is less than a distance between ends of the respective memory portion memory portions 9a, 9b (the distance between ends of the respective memory portion memory portions 9a, 9b is the vertical distance between ends of the respective memory portion memory portions 9a, 9b, which is clearly less than the horizontal thickness of conductor layers 3a, 3b and the respective pair of composite layers 7, 11); and
a source structure 202 at the top surface of the stack structure.Makala et al. do not teach that the source structure extending from the top surface of the stack structure to the substrate.Kamigaichi teaches in figure 2A and related text a source structure SL extending from the top surface of the stack structure to the substrate 10.
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate9.Kamigaichi, Tsutsumi et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because 
In the alternative, regarding the claimed limitation of “a total thickness of each of the conductor layers and the respective pair of composite layers is less than a distance between ends of the respective memory portion”, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a total thickness of each of the conductor layers and the respective pair of composite layers less than a distance between ends of the respective memory portion in prior art’s device in order to adjust the memory characteristics of the device.

Regarding claim 24, Makala et al. teach in figure 3 and related text the gate-to-gate dielectric layer comprises at least a sub-layer of silicon oxynitride.



Regarding claim 26, Makala et al. teach in figure 3 and related text that the pair of composite layers each comprises alternatingly arranged a plurality of sub-layers of silicon oxide and a plurality of sub-layers of silicon oxynitride.

Regarding claim 27, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a vertical portion along the vertical direction and at least one lateral portion along a lateral direction parallel to the top surface of the substrate, the vertical portion and the at least one lateral portion partially surrounding the respective conductor layer vertically and laterally.

Regarding claim 28, Makala et al. teach in figure 3 and related text that along a radial direction from a sidewall of the semiconductor channel to a center of the semiconductor channel, the semiconductor channel comprises a blocking layer, the plurality of memory portions adjacent to the blocking layer, a tunneling layer adjacent to the plurality of memory portions, a semiconductor layer adjacent to the tunneling layer, and a dielectric core adjacent to the semiconductor layer.



Regarding claim 31, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a pair of lateral portions that are each exposed by a respective airgap.

Regarding claim 32, Makala et al. teach in figure 3 and related text a three-dimensional (3D) memory device, comprising: 
a stack structure comprising a plurality of conductor layers 3a, 3b insulated from one another by a gate-to-gate dielectric structure (the entire isolation layers between 3a and 3b), comprising a pair of composite layers 7, 11 and an airgap 19 between the pair of composite layers along a vertical direction perpendicular to a top surface of the substrate; 
a semiconductor channel 1a, 1b extending from a top surface of the stack structure to the substrate, wherein the semiconductor channel comprises a memory layer 9 
between a blocking layer and a tunneling layer, the memory layer comprising a plurality of memory portions 9a, 9b each partially surrounding a bottom of a respective conductor layer 3a, 3b and each being disconnected from one another; 
a source structure 202 at the top surface of the stack structure.Makala et al. do not teach that an end of each of the memory portions is in contact with 
Tsutsumi et al. teach in figure 12 and related text a source structure 8A extending from the top surface of the stack structure to the substrate9.Kamigaichi, Tsutsumi et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the source structure extending from the top surface of the stack structure to the substrate, as taught by Kamigaichi and Tsutsumi et al., and to form an end of each of the memory portions in contact with the respective airgap, in Makala et al.’s device in order to simplify the processing steps of making the device when using the structure in practical application which require pluralities of memory cells and transistors formed in the substrate.  In such a case, forming the source structure extending from the top surface of the stack structure to the substrate provides easier connection from the transistors to external connections which are needed to operate the device, and in order to reduce the capacitance coupling between neighboring world lines and in order to adjust the insulating characteristics of the gate dielectric according the requirements of the application in hand, respectively.



Regarding claim 34, Makala et al. teach in figure 3 and related text that the plurality of memory portions each comprises a pair of lateral portions that are each exposed by a respective airgap. 

Regarding claim 35, Makala et al. teach in figure 3 and related text that the gate-to-gate dielectric layer cover top and bottom surfaces of the respective conductor layers and each comprises at least a sub- layer of silicon oxynitride.

Claims 21, 30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (2014/0008714) in view of Kamigaichi (2016/0071871) and Tsutsumi et al. (2016/0163728), as applied to the claims above, and further in view of Nishikawa et al. (10,741,576) and Cui et al. (10,700,090).
Makala et al., Kamigaichi and Tsutsumi et al. teach substantially the entire claimed structure, as applied to the claims above, except explicitly stating that an end of each of the memory portions is in contact with the respective airgap.
Nishikawa et al. teach in figure 31 and related text that an end of each of the memory portions 55 is in contact with the respective airgap 89.

Nishikawa et al., Cui et al. and Makala et al. are analogous art because they are directed to a three-dimensional (3D) memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makala et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an end of each of the memory portions in contact with the respective airgap, as taught by Nishikawa et al. and Cui et al. in prior art’s device in order to reduce the capacitance coupling between neighboring world lines and in order to adjust the insulating characteristics of the gate dielectric according the requirements of the application in hand.
 

Response to Arguments
1.	Applicants argue that “Makala fails to teach the feature of "the gate-to-gate dielectric structure comprises at least a composite layer that comprises (i) a sub-layer of silicon oxynitride between a pair of sub-layers of silicon oxide.", because although the Examiner cited that “blocking dielectric 7 and tunnel dielectric 11 of Makala as disclosing the material of the gate-to-gate dielectric layer that includes silicon oxynitride”, Makala merely discloses that, in paragraph [0024], "The blocking dielectric 7 and the tunnel dielectric 11 may be independently selected from any one of more same or different electrically insulating materials, such as silicon oxide, silicon nitride, silicon 

1.	Applicants’ argument regarding claim 16 is unclear.  Applicants admit that Makala teaches that each of dielectric layers 7 and 11 are formed of multiple layers of silicon oxynitride and silicon oxide.  As such, the material of the gate-to-gate dielectric layer in Makala’s device includes silicon oxynitride, silicon oxide, silicon oxynitride and silicon oxide.  Therefore, the material of the gate-to-gate dielectric layer in Makala’s device includes a layer of silicon oxynitride between two layers of silicon oxide.

2.	Applicants argue that Makala does not teach "an end of each of the memory portions is in contact with the respective airgap.", because “memory portions of Makala, e.g., 9a and 9b, … extends only vertically and is not in contact with air gap 19 in the lateral recess”. 
Applicants discuss the process of making air gaps 19 and the charge storage segments, and conclude that “Makala intentionally avoids contact between air gap 19 and charge storage segments” and “There is thus no motivation to combine Makala's 

2.	The fact that Makala’s process results in air gaps 19 not connected to the charge storage segments does not mean that Makala intentionally avoids contact between air gap 19 and charge storage segments.  Therefore, an artisan would not be discouraged from combining Makala's structure with any other references.  Makala's structure can be successfully modified with any other references.

3.	Applicants argue that “Nowhere does Nashikawa disclose any contact between air gap 89 and a memory portion”. 

3.	It appears that Nashikawa is used to reject the claims.

4.	Applicants argue that Cui does not teach an airgap in contact with memory portions, because ”Cui merely mentions air gap 133 in contact with blocking dielectric layers 52, rather than charge storage elements 54”.

4.	Although Cui mentions that air gap 133 are in contact with blocking dielectric layers 52, Cui et al. teach in figure 31 and related text that an end of each of the memory portions 50 is in contact with the respective airgap 133.  Cui et al. explicitly recite that “Each combination of a vertical semiconductor channel 60 and an adjacent 

5.	Applicants argue that Makala does not teach that ”each composite layer is located between ends of the respective vertical portion of the memory portion”, because “the composite layer of Makala is located beyond the ends of the respective memory portion (i.e., the respective charge storage segment) in the vertical direction”.

5.	Claim 20 recites that ”each composite layer is located between ends of the respective vertical portion of the memory portion”.  Even if the composite layer of Makala is located beyond the ends of the respective memory portion, claim 20 does not preclude that the composite layer of Makala cannot be located beyond the ends of the respective memory portion.  Claim 20 merely require that “each composite layer is located between ends of the respective vertical portion of the memory portion”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/7/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800